Citation Nr: 1104619	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-46 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Eligibility Center in 
Winston-Salem, North Carolina



THE ISSUE

Basic eligibility for VA home loan guaranty benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1976 to March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2009 
determination by VA's Eligibility Center in Winston-Salem, North 
Carolina.  In September 2010, a Travel Board hearing was held 
before the undersigned at the Chicago, Illinois VA Regional 
Office (RO).  A transcript of the hearing is associated with the 
Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran served on active duty from December 30, 1976 to 
March 15, 1977, which is a period of less than 181 days.

2. It is not shown by the evidence of record that the Veteran was 
discharged or released from a period of active duty for a 
service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan 
guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.315(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it 
could not affect a pending matter and could have no application 
as a matter of law); see also VAOPGCPREC 5-2004.

The question before the Board is a legal one as there is no 
dispute as to the essential facts required to resolve the matter.  
The Board notes also that the issue at hand does not arise from 
the receipt of a "substantially complete application" from the 
appellant under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern 
loan guaranty benefits.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable, and no further 
development under the VCAA is required.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

A certificate of eligibility for loan guaranty benefits is 
granted only to veterans who satisfy the basic entitlement 
criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent 
to this claim, a Veteran is eligible for housing loan benefits, 
if he: (A) After September 15, 1940, was discharged or released 
from a period of active duty for a service-connected disability, 
or (B) Served after July 25, 1947 (and did not serve during the 
Korean conflict or the Vietnam era), for a period of more than 
180 days and was discharged or released therefrom under 
conditions other than dishonorable, or served more than 180 days 
in active duty status and continues on active duty without a 
break therein.  See 38 C.F.R. § 3.315(b).

For purposes of these benefits, the term "Veteran" is defined 
under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. 
§ 3701(b)(4), the term "Veteran" includes an individual serving 
on active duty.  

The Veteran's DD 214 shows he served from December 30, 1976 to 
March 15, 1977, and was discharged under honorable conditions.  
Based on this evidence, it is not shown that he completed the 
minimum length of service required for housing loan benefits.  
There is also no evidence in the file to show that he was 
discharged or released from service for a service-connected 
disability.  Accordingly, the Veteran does not meet the 
requirements for a certificate of eligibility for loan guaranty 
benefits.

The Veteran does not dispute that he served on active duty for 
less than 181 days.  Instead, he argues two alternative theories 
of entitlement.  His first theory of entitlement is that prior to 
his current request for a certificate of eligibility for loan 
guaranty benefits, he had been issued a certificate while living 
in Texas.  This certificate was lost after his home was destroyed 
by a hurricane, and it is the Veteran's contention that as he had 
been previously issued a certificate, he should be reissued a 
certificate now.  See March 2009 notice of disagreement (NOD).  
Although no development has been undertaken to determine whether 
the Veteran was (as he claims) previously issued a certificate of 
eligibility for loan guaranty benefits, such development is not 
necessary.  Eligibility for loan guaranty benefits is determined 
based on statutory requirements; as was discussed, the Veteran 
does not meet the statutory requirements for a VA home loan 
guaranty benefits.  Therefore, the Board has no legal authority 
to grant him entitlement to such benefits.  See 38 U.S.C.A. 
§ 7014.  It is argued that (in light of the alleged erroneous 
determination in the past) an award of the benefit sought would 
afford the Veteran equitable relief; however, the Board does not 
have authority to grant equitable relief.  38 U.S.C.A. § 503.  

The Veteran's second theory of entitlement is that he was 
separated from service for medical reasons, i.e., for his 
preexisting undescended testicle disability, which he claims was 
permanently aggravated by his service.  See March 2009 NOD and 
October VA Form 9, substantive appeal.  Under 38 U.S.C.A. § 3702, 
a Veteran who separates from service for a service-connected 
disability would be eligible for housing loan benefits, but the 
Veteran has not established that his separation from service was 
for medical reasons due to service-connected disability.  At the 
September 2010 Travel Board hearing, and in compliance with 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was explained to 
the Veteran that because he served for less than 181 days, to 
qualify for home loan benefits, he would have to show that he was 
discharged for a service-connected disability, i.e., establish 
service connection for his undescended testicle disability.  
Following this explanation, he indicated that he may file a claim 
of service connection for the undescended testicle.  The Board 
notes that if such claim was filed, the claim seeking a 
certificate of eligibility for VA housing loan benefits would be 
inextricably intertwined, and consideration of the housing loan 
claim would have to be deferred pending final resolution of the 
service connection claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).  
However, in the three months that have passed since the September 
2010 Travel Board hearing the Veteran has not filed a claim of 
service connection for the undescended testicle.

[The Veteran is advised that if he files, and prevails on, a 
claim of service connection for an undescended testicle, or other 
disability, such may provide a basis for reopening a claim 
seeking a certificate of eligibility for VA home loan guaranty 
benefits.]

The law is unequivocal in this matter.  As the Veteran served on 
active duty for less than 181 days and was not discharged from 
service for a service-connected disability, he clearly lacks 
basic eligibility for a VA home loan guaranty, and his claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


